Exhibit 10.1

AMENDMENT NO. 2

TO

AMENDED AND RESTATED ADVISORY AGREEMENT

This Amendment No. 2 to the Amended and Restated Advisory Agreement (this
“Amendment”), dated as of January 12, 2012, and effective as of January 1, 2012,
is entered into by and among TNP Strategic Retail Trust, Inc., a Maryland
corporation (the “Company”), TNP Strategic Retail Operating Partnership, LP, a
Delaware limited partnership (the “Operating Partnership”), and TNP Strategic
Retail Advisor, LLC, a Delaware limited liability company (the “Advisor”). The
Company, the Operating Partnership and the Advisor are collectively referred to
herein as the “Parties.” Capitalized terms used but not defined herein shall
have the meaning set forth in the Advisory Agreement (as defined below).

W I T N E S S E T H

WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of August 7, 2010, as amended by
Amendment No. 1 to the Amended and Restated Advisory Agreement, dated and
effective as of August 7, 2011 (the “Advisory Agreement”), which provides for,
among other matters, the management of the Company’s and the Operating
Partnership’s day-to-day activities by the Advisor; and

WHEREAS, pursuant to Section 24 (Modification) of the Advisory Agreement, the
Parties desire to amend the Advisory Agreement pursuant to this Amendment in
order to provide for the payment of a financing coordination fee to the Advisor.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:

ARTICLE I

AMENDMENT

Section 1.1 Section 1 (Definitions) of the Advisory Agreement is hereby amended
to include the following:

“Financing Coordination Fee. The term “Financing Coordination Fee” shall mean
the fee payable to the Advisor pursuant to Section 9(i).”

Section 1.2. Section 9 (Fees) of the Advisory Agreement is hereby amended to
include the following provision as a new Section 9(i):

“(i) Financing Coordination Fee. As compensation for providing services in
connection with (i) any financing obtained, directly or indirectly, by the
Company or the Operating Partnership and used to acquire or originate
Investments, (ii) any financing assumed, directly or indirectly, by the Company
or the Operating Partnership in connection



--------------------------------------------------------------------------------

with the acquisition of Investments, or (iii) the refinancing of any financing
obtained or assumed, directly or indirectly, by the Company or the Operating
Partnership, the Company will pay the Advisor a Financing Coordination Fee equal
to 1.0% of the amount made available and/or outstanding under such financing or
refinancing. The Advisor may reallow some or all of the Financing Coordination
Fee to reimburse third parties with whom the Advisor may subcontract to procure
such financing. The Advisor shall submit an invoice to the Company following the
closing of any financing obtained or assumed by the Company or the Operating
Partnership, accompanied by a computation of the Financing Coordination Fee. The
Company shall pay the Financing Coordination Fee promptly following receipt of
the invoice.

ARTICLE II

MISCELLANEOUS

Section 2.1 Continued Effect. Except as specifically set forth herein, all other
terms and conditions of the Advisory Agreement shall remain unmodified and in
full force and effect, the same being confirmed and republished hereby. In the
event of any conflict between the terms of the Advisory Agreement and the terms
of this Amendment, the terms of this Amendment shall control.

Section 2.2 Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.

Section 2.3 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Maryland.

[Signatures on following page]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

TNP STRATEGIC RETAIL TRUST, INC. By:  

/s/ James R. Wolford

Name:   James R. Wolford Title:   Chief Financial Officer
TNP STRATEGIC OPERATING PARTNERSHIP, LP By:  
TNP STRATEGIC RETAIL TRUST INC., its general partner   By:  

/s/ James R. Wolford

  Name:   James R. Wolford   Title:   Chief Financial Officer TNP STRATEGIC
RETAIL ADVISOR, LLC By:   Thompson National Properties, LLC, its sole member By:
 

/s/ Anthony W. Thompson

Name:   Anthony W. Thompson Title:   Chief Executive Officer

 

- 3 -